Memorandum: We feel that the denying of the motion was an erroneous exercise of the Special Term’s discretion. There can be no doubt that the cause of action arose within the county of New York. All of the unlawful acts and misdeeds alleged in the complaint took place within New York County. The assets of the deceased’s estate upon which a trust is sought to be impressed are located in New York County. All of the records, papers and documents relating to the estate are located in that county. All concur. (The order appealed from denies a motion for change of venue from Onondaga County to New York County.) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Piper, JJ. [See post, p. 946.]